       Case 3:16-md-02741-VC Document 10657 Filed 05/08/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                         MDL No. 2741
 LIABILITY LITIGATION
                                                 Case No. 16-md-02741-VC
                                                 PRETRIAL ORDER NO. 212:
                                                 GRANTING MOTIONS TO FILE
 This document relates to:
                                                 SURREPLY
 Olah v. Monsanto Co., 20-cv-129
                                                 Re: Dkt. Nos. 10615, 10616
 Sapinsky v. Monsanto Co., 20-cv-257


       Monsanto’s motions to file a surreply to the plaintiffs’ motions to remand are granted.

       IT IS SO ORDERED.

Dated: May 8, 2020
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge
